 
Exhibit 10.3
 
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THE CHILDREN’S PLACE RETAIL STORES, INC.
 
 
This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”),
effective as of _______________ (the “Award Date”), is entered into by and
between The Children’s Place Retail Stores, Inc., a Delaware corporation (the
“Company”), and [______________] (the “Awardee”).
 
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and
 
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee an award of the Company’s common stock, par value $0.10 per
share (the “Common Stock”), pursuant to Section 9 [and Section 11]1 of the 2011
Equity Incentive Plan of the Company (the “Plan”), subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.           Award.  Subject to the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan, the Company shall issue and
deliver to the Awardee the number of shares of Common Stock, if any, earned in
accordance with Exhibit A (the “Performance Shares”) on or within 10 days
following [______________] (the “Vesting Date”); provided that a determination
has been made by the Board or an appropriate committee thereof that the
performance target(s) set forth in Exhibit A has been achieved (a
“Determination”), and provided further that the Awardee is in the employ of the
Company or its subsidiaries on the Vesting Date.
 
2.           Incorporation by Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any interpretations, amendments, rules and
regulations promulgated by the Committee from time to time pursuant to the
Plan.  Any capitalized terms not otherwise defined in this Agreement shall have
the definitions set forth in the Plan.  The Committee shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Awardee and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.  By signing this Agreement, Awardee
acknowledges that he or she has had an opportunity to review the Plan and agrees
to be bound by all the terms and provisions of the Plan (and this Agreement).
 
 

--------------------------------------------------------------------------------

1
Add if Awardee is a “covered employee” for purposes of Section 162(m) of the
IRC.

 
 
 

--------------------------------------------------------------------------------

 


 
3.           Termination of Employment Due to Death, Disability or
Retirement2.  In the event that Awardee’s employment with the Company and/or its
subsidiaries terminates due to Awardee’s death, or Disability or Retirement
(i) prior to a Determination, then the performance target(s) in Exhibit A shall
be deemed to have been achieved at target and the Target Number of Performance
Shares (as set forth in Exhibit A) shall immediately vest and be delivered to
the Awardee (or Awardee’s estate, as applicable) within 10 days following the
later of the date of such termination of employment or the date of a
Determination, provided that if such termination of employment occurs on or
prior to the date on which 50% of the Performance Period (as set forth in
Exhibit A) has elapsed, only 50% of the Target Number of Performance Shares
shall immediately vest and be so delivered or (ii) after a Determination, then
any Performance Shares that are determined to have been earned by Awardee in
accordance with Exhibit A shall, to the extent not previously delivered to
Awardee, vest and be delivered to Awardee (or Awardee’s estate, as applicable)
within 10 days following the date of such termination of employment.
 
4.           Termination of Service.  Except as otherwise provided in Section 3,
upon termination of the Awardee’s employment with the Company and its
subsidiaries, this Award shall terminate and all of Awardee’s rights to receive
Performance Shares and dividend equivalents shall be forfeited immediately.
 
5.           Change in Control.
 
(a)           Prior to Determination of Performance Goal(s).  In the event that
a Change in Control occurs prior to a Determination and Awardee is employed by
the Company or any of its subsidiaries on the date of the Change in Control,
then the performance target(s) in Exhibit A shall be deemed to have been
achieved at target and the Target Number of Performance Shares shall immediately
vest and be delivered to the Awardee immediately prior to the date of the Change
in Control, provided that if the Change in Control occurs on or prior to the
date on which 50% of the Performance Period has elapsed, only 50% of the Target
Number of Performance Shares (as set forth in Exhibit A) shall immediately vest
and be delivered to the Awardee immediately prior to the date of the Change in
Control.
 
(b)           After Determination of Performance Goal(s).  In the event that a
Change in Control occurs after a Determination and Awardee is employed by the
Company or any of its subsidiaries on the date of the Change in Control, then
the number of Performance Shares determined to have been earned shall vest and
be delivered to the Awardee immediately prior to the date of the Change in
Control.
 
6.           Dividend Equivalents.  The Company shall credit Awardee in respect
of each Performance Share subject to this Award, with dividend equivalents equal
to the dividends (including extraordinary dividends if so determined by the
Committee) declared and paid to other stockholders of the Company in respect of
one share of Common Stock.  On the date(s) that Performance Shares are delivered
to the Awardee hereunder, such dividend equivalents in respect of each such
delivered Performance Share shall be settled by delivery to the Awardee of a
number of shares of Common Stock equal to the quotient obtained by dividing (i)
the aggregate accumulated value of such dividend equivalents in respect of one
share of Common Stock by  (ii) the Fair Market Value of a share of Common Stock
on the Vesting Date, or the date such shares are otherwise deliverable pursuant
to Section 3 or 5 hereof, as applicable, rounded down to the nearest whole
share.  No dividend equivalents shall be accrued for the benefit of the Awardee
with respect to record dates occurring prior to the Award Date, or with respect
to record dates occurring on or after the date, if any, on which the Awardee’s
rights to receive Performance Shares are forfeited.
 
 

--------------------------------------------------------------------------------

2
If Awardee is a “covered employee” for purposes of Section 162(m) of the IRC,
change section 3 to provide that Retirement will not apply to subsection (i),
but will apply to subsection (ii) (only).

 
 
2

--------------------------------------------------------------------------------

 
 
7.           Transfer Restrictions.  Prior to delivery of any Common Stock with
respect to the Performance Shares, the Awardee shall not be deemed to have any
ownership or stockholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) this Award or any of
the Performance Shares prior to delivery thereof.
 
8.           Changes in Capitalization.  In the event of (a) any dividend (other
than regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event that affects the shares of Common
Stock, or (b) unusual or nonrecurring events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation service,
accounting principles or law, such that in any case an adjustment to this Award
is determined by the Committee in its sole discretion to be necessary or
appropriate, then this Award shall be adjusted in such manner as the Committee
may deem equitable in accordance with Section 12 of the Plan.
 
9.           Government Regulations.  Notwithstanding anything contained herein
to the contrary, the Company’s obligation to issue or deliver the Performance
Shares or any certificates evidencing such shares shall be subject to the terms
of all applicable laws, rules and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
 
10.           Withholding Taxes.  Awardee shall be required to pay to the
Company or its subsidiary, and the Company or its subsidiary shall have the
right (but not the obligation) and is hereby authorized to withhold from amounts
payable and/or property deliverable to the Awardee, the amount of any required
withholding taxes in respect of the Award or any payment or transfer under the
Award, and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
withholding taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Awardee Representations.  The Awardee has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement.  The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee.  The Awardee understands that the
Awardee (and, subject to Section 10 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.
 
12.           Clawback/Forfeiture.  The Committee may in its sole discretion
cancel this Award if the Awardee, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or after
termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement, non-disclosure covenant or agreement or
otherwise has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion.  If the Awardee otherwise
has engaged in or engages in any activity referred to in the preceding sentence,
as determined by the Committee in its sole discretion, this Awardee will forfeit
any compensation, gain or other value realized thereafter on the vesting or
settlement of this Award, the sale or other transfer of this Award, or the sale
of shares of Common Stock acquired in respect of this Award, and must promptly
repay such amounts to the Company.  If the Awardee receives any amount in excess
of what the Awardee should have received under the terms of this Award for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), all as determined by the
Committee in its sole discretion, then the Awardee shall be required to promptly
repay any such excess amount to the Company.  To the extent required by
applicable law (including without limitation Section 302 of the Sarbanes-Oxley
Act of 2002 and Section 954 of the Dodd Frank Wall Street Reform and Consumer
Protection Act) and/or the rules and regulations of NASDAQ or other securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, or if so required pursuant to a written policy adopted by the Company,
this Award shall be subject (including on a retroactive basis) to clawback,
forfeiture or similar requirements (and such requirements shall be deemed
incorporated by reference into this Award and this Agreement).
 
13.           Employment.  Neither this Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company or its subsidiaries.
 
14.           Notices.  Notices or communications to be made hereunder shall be
in writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company.
 
15.           Governing Law.  This Agreement shall be construed under the laws
of the State of Delaware, without regard to conflict of laws principles.
 
16.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement.  Notwithstanding the foregoing, this Agreement and the
Award made hereby shall be subject to the terms of the Plan.  In the event of a
conflict between this Agreement and the Plan, the terms and conditions of the
Plan shall control.
 
 
4

--------------------------------------------------------------------------------

 
 
17.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.  This Agreement
is personal to the Awardee and may not be assigned by the Awardee without the
prior written consent of the Company.  Any attempted assignment in violation of
this Section shall be null and void.
 
18.           Amendment.  This Agreement may be amended or modified only as
provided in Section 14 of the Plan or by a written instrument executed by both
the Company and the Awardee.
 


 
*                         *                         *
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.
 

 
THE CHILDREN’S PLACE RETAIL STORES, INC.
         
 
By:
       
Name:
     
Title:
 

 
 

 
AWARDEE
         
 
By:
        Name:  

 


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
1.
(a)
Awardee’s Name:
  
                  
(b)
Award Date:
 
                 
(c)
Performance Period:
                 

 
(d)
Target Number of Performance Shares available to be earned:
 
               

 
(e)
Maximum Number of Performance Shares available to be earned:
 
   

             
(f)
Performance Requirements:
               
Subject to the terms and conditions set forth in the Performance-Based
Restricted Stock Unit Award Agreement, the Awardee shall earn such number of
Performance Shares ranging from zero to the Maximum Number of Performance Shares
available to be earned set forth above, as follows: [PERFORMANCE CRITERIA TO BE
SET FORTH]

 


 
___ (Awardee Initials)
 
___ (Company Representative)
 
 
 
7

--------------------------------------------------------------------------------

 
 